Case: 4:17-cv-02707-AGF Doc. #: 138 Filed: 08/07/20 Page: 1 of 2 PageID #: 1211




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAMES CODY et al.,                                )
                                                  )
                Plaintiffs,                       )       Case No. 4:17-cv-02707-AGF
                                                  )
v.                                                )
                                                  )
CITY OF ST. LOUIS,                                )
                                                  )
                Defendant.                        )


                               DEFENDANT’S MOTION TO STAY

        COMES NOW Defendant City of St. Louis (“City”), by and through its attorney Julian

Bush, City Counselor for the City of St. Louis, and hereby submits this motion to stay:

        1.      On Friday, July 17, 2020, the City of St. Louis Board of Aldermen voted

unanimously to pass Board Bill 92 as Amended, codified as City Ordinance 71217. (See Ex. A,

Ordinance 71217).

        2.      Ordinance 71217 “directs the Commissioner of Corrections to begin the process of

closing the Medium Security Institution (MSI) as a detainee holding facility.” Id. at 2.

        3.      The ordinance further states that “[t]he Commissioner of Corrections is directed,

within 45 days of the effective date of this ordinance, to provide the Public Safety Committee of

the Board of Aldermen and the Board of Estimate and Apportionment a detailed plan to

discontinue operating MSI as a facility to house detainees with a planned closure date by December

31, 2020.” Id. at 4.1




1
  The Board of Alderman’s decision to pass Ordinance 71217 and deliberations regarding the same were entirely
independent and undertaken without advice from counsel in this case.
Case: 4:17-cv-02707-AGF Doc. #: 138 Filed: 08/07/20 Page: 2 of 2 PageID #: 1212




       4.      Given the likely closure of MSI, continued discovery in this case is unduly

burdensome, not proportional to the needs of the case, and not in the interest of judicial economy.

       5.      The passage of Ordinance 71217 has substantially increased the likelihood of

settlement and prompted renewed and ongoing settlement discussions between the parties that

would be most productive were this case stayed.

       6.       Further merits discovery regarding plaintiffs’ putative § 1983 class damages

claims is unnecessary and this Court should, in the alternative, stay this case with the exception of

the class certification deadlines for plaintiffs’ class damages claims.

       7.      A memorandum of law in support of this motion is filed herewith an incorporated

herein by reference.

       WHEREFORE, for all of the reasons set forth above, Defendant respectfully requests that

this honorable Court grant its motion to stay.

                                                 Respectfully submitted,

                                                 JULIAN BUSH
                                                 CITY COUNSELOR

                                                 /s/ Andrew D. Wheaton
                                                 Andrew D. Wheaton #65269 MO
                                                 Associate City Counselor
                                                 Attorney for Defendant
                                                 City Hall, Room 314,
                                                 St. Louis, MO 63103
                                                 314.622.3361
                                                 FAX: 314.622.4956
                                                 wheatona@stlouis-mo.gov

                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 7, 2020, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system.

                                       /s/ Andrew D. Wheaton
